DETAILED ACTION
Reply Under 37 CFR 1.111
The Amendments and Applicant Arguments submitted on 03/09/2022 have been received and its contents have been carefully considered.  
Claims 18-37 are pending in this application.  Claims 18, 25-26, 30, 33 and 36, as currently amended, are presented for examination.  Claims 19-24, 27-29, 31-32, 34-35 and 37, as previously submitted, are now presented again for examination.  Claims 1-17 have been cancelled.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18, 26 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 9,606,579. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective independent claims are commensurate in scope. 
Claims 18, 26 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10 and 16 of U.S. Patent No. 10,368,457. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective independent claims are commensurate in scope. 
Claims 18, 26 and 33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 15 of U.S. Patent No. 10,842,036. Although the claims at issue are not identical, they are not patentably distinct from each other because the respective independent claims are commensurate in scope. 
Allowable Subject Matter
Claims 18-37 are allowable over the prior art but are not patentable due to the obvious type double patenting rejections above. 
The specific limitations of “a front glass member positioned over the touch screen display, the front glass member and the touch screen display defining a touch-sensitive surface along a substantial entirety of a front surface of the portable electronic device” in Claim 18, and similarly in Claims 26 and 33, are not anticipated or made obvious by the prior art of record in the examiner’s opinion.   
For example, Gartrell (US Publication 2005/0130721) discloses an electronic device comprising: electronic circuitry 306; a display 232; and a housing enclosing the electronic circuitry and the display, the housing comprising: an outer periphery member 226 defining a side exterior surface of the housing; a front cover assembly including a front member 144 defining a front exterior surface of the housing and a front structural member 140 formed from a first polymer material (paragraph 0040) and coupling the front member to the outer periphery member; and a back cover assembly including a back member 56 defining a back exterior surface of the housing and a back structural member 58 formed from a second polymer material (paragraph 0040) and coupling the back member to the outer periphery member.  However, Gartrell does not disclose a front glass member positioned over the touch screen display, the front glass member and the touch screen display defining a touch-sensitive surface along a substantial entirety of a front surface of the portable electronic device.
Deng (US Publication 2011/0050053) discloses a member 33 formed from a glass material.  However, Deng does not disclose wherein the member is positioned over a touch screen display defining a touch-sensitive surface along a substantial entirety of a front surface of the portable electronic device.  
Charlier et al. (US Publication 2010/0277439) discloses a front glass member 120, wherein a display is positioned behind the glass member, and wherein the display is a touch display 126.  However, Charlier does not disclose wherein the front glass member and the touch screen display defining a touch-sensitive surface along a substantial entirety of a front surface of the portable electronic device (See for example Charlier Figure 1 showing portions of the front surface covered by non-transparent housing to support inputs 18 and outputs 22). 
Furthermore, applicant’s arguments submitted on 03/08/2022 are persuasive in that Gartrell requires large portions of the front surface of the electronic device disclosed therein to be accessible for keys 160 and teaches “a soft-on-hard” design that would be inconsistent with a glass front member that covered all or a substantial amount of the front face of the electronic device.  See Applicant’s Remarks, pp. 7-8.  Therefore, Gartrell would likely teach away from such a modification.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/             Primary Examiner, Art Unit 2841